DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
1. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
2. The information disclosure statements (IDS) submitted on 9/30/2020 and 6/16/2021 were filed prior to the mailing date of this action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
3. Claim 1 is objected to because of the following informalities:  
Regarding claim 1, the claim language states “a first grinding step of grinding the substrate to a larger depth at an outer circumferential portion”. This language can be interpreted under two interpretations. The first interpretation requiring the outer circumferential portion of the substrate to have a thickness less than a central portion of the substrate. The second interpretation requiring the outer circumferential portion of the substrate to have a thickness greater than a central portion of the substrate. In view of the disclosure (fig. 3A), the first interpretation is supported by disclosure while the second interpretation is not supported by the disclosure. Accordingly, for purposes of examination, the . 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
4. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kihara et al. (US PGPUB 20100032806), hereinafter Kihara, in view of Gokita et al. (JP 2011206867), hereinafter Gokita, and further in view of Miyamoto (US PGPUB 20180021911).
Regarding claim 1, Kihara teaches a method of grinding a substrate held on a holding surface of a chuck table (fig. 4, wafer 2 and support table 10 with hold table 9) with a grinding wheel (fig. 4, grinding stone holder 6 with grinding stones 5) while the chuck table and the grinding wheel are being rotated about their own central axes (fig. 4, both the hold table of , comprising: 
a first grinding step [0048] of grinding the substrate to a larger depth at an outer circumferential portion of the substrate than at a central portion of the substrate (fig. 5a; in the back face grinding step, the wafer is ground to a larger depth at an outer circumferential portion of the wafer than at a central portion of the wafer) by keeping a grindstone assembly of a grinding unit and the substrate in abrasive contact with each other (Kihara teaches while the table is inclined, the grinding stone holder is moved downward to contact the grinding stones with the back face of the wafer to thereby grind the wafer [0048]) while a portion of the holding surface underlying an area of contact between the grindstone assembly and the substrate is lying not parallel to a grinding surface defined by a lower surface of the grindstone assembly (see Kihara’s annotated fig. 5a below. A portion of the holding surface underlying an area of contact between the grindstone assembly and the substrate is lying not parallel to a grinding surface defined by a lower surface of the grindstone assembly), 

    PNG
    media_image1.png
    408
    744
    media_image1.png
    Greyscale

after the first grinding step, a grinding unit lifting step of separating the grindstone assembly from the substrate (Kihara teaches after the back face grinding step, the wafer is separated from the hold table 9 and then the back face with the projected center is placed on the hold table 9 as shown by a solid line in fig. 5 step (b) [0050]. Kihara may not explicitly teach a grinding unit lifting step of separating the grindstone assembly from the substrate. However, it would have been obvious that during the step of separating the wafer from the hold table, the wafer is also separated from the grindstone assembly. Doing so would allow the wafer to be turned over and placed on the hold table. Additionally, doing so would allow the device to function as intended by Kihara); and 
after the grinding unit lifting step, a second grinding step (front face grinding step) of grinding the substrate by keeping again the grindstone assembly and the substrate in abrasive contact with each other by lowering the grinding 24unit while the portion of the holding surface is lying parallel to the grinding surface (Kihara teaches before or after the back face of the wafer is adsorption retained by the hold table, the support table is returned horizontally by moving the support points of the support table [0050]. Kihara then teaches that the hold table is rotated together with the wafer and the grinding stone holder is also rotated. Then, as shown in fig. 5c, the wafer is ground from the front face side by bringing the grinding stones into contact with the front face of the material wafer. Since the hold table is returned horizontally, the ground front face becomes parallel to the hold table [0051]).
Kihara may not explicitly teach the grinding unit including the grinding wheel that has an annular wheel base and the annular grindstone assembly disposed on a surface of the annular wheel base; and a grinding unit lifting step of lifting the grinding unit to separate the annular grindstone assembly from the substrate.
However, Gokita teaches a method and device of grinding a hard substrate wherein as shown in fig. 2, the grinding wheel includes an annular base and a grinding wheel 327 annularly attached to the lower surface of the base 326 (paragraph 0014 of the attached translation). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed method to have modified Kihara to incorporate the teachings of Gokita to provide wherein the grinding unit includes the grinding wheel that has an annular wheelbase and the annular grindstone assembly disposed on a surface of the annular wheel base. Doing so would have been a simple substitution of one known grinding wheel configuration (as taught by Gokita) for another known grinding wheel configuration (as taught by Kihara) to obtain the predictable results of grinding the substrate. Additionally, doing so would allow the device to function as intended. 
Kihara in view of Gokita may not explicitly teach a grinding unit lifting step of lifting the grinding unit to separate the annular grindstone assembly from the substrate.
However, Miyamoto teaches a grinding apparatus for grinding a workpiece such as a substrate, wherein when the workpiece has been ground to a predetermined thickness and hence the grinding of the workpiece is completed, the grinding feed means 5 illustrated in fig. 1 lifts the grinding means in a +Z direction away from the ground workpiece [0038]. Overall, Miyamoto teaches it is known in the art to lift the grinding unit away from the workpiece once the grinding process or step is completed. 
. 
Conclusion
5. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kajiyama et al. (US PGPUB 20090186562) teaches a method of grinding a wafer similar to the disclosed invention. 
Yoshida et al. (US PGPUB 20170095902) teaches a grinding method similar to the disclosed invention (figs. 4a-4d)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A GUMP whose telephone number is (571)272-2172. The examiner can normally be reached Monday- Friday 9:00-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.G./Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723